PER CURIAM.
Appellant, Tommy Patterson, appeals his ten-year sentence for petit theft as a habitual offender under Section 775.084, Florida Statutes (1989). We reverse and remand for resentencing pursuant to Fuller v. State, 578 So.2d 887 (Fla. 1st DCA 1991), for the reason that appellant was convicted and sentenced for his three predicate offenses on the same day. The habitual offender law requires sequential prior convictions.
We reject appellant’s remaining two issues on the authority of Barber v. State, 564 So.2d 1169 (Fla. 1st DCA), review denied, 576 So.2d 284 (Fla.1990), and State v. Beasley, 580 So.2d 139 (Fla.1991).
REVERSED and REMANDED for further consistent proceedings.
ERVIN and WIGGINTON, JJ., and WENTWORTH, Senior Judge, concur.